Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 16, 2015, is
made by and between Colony Financial, Inc., a Maryland corporation (“CFI”), and
Darren J. Tangen (the “Executive”). CFI, together with its subsidiaries is
hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company.

WHEREAS, certain businesses of the Company are currently externally managed and
advised by a subsidiary of Colony Capital, LLC (“CC”) pursuant to the terms of a
management agreement;

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contribute to the OP and the OP will acquire from CC
Holdings, CC and CCH the membership interests in NewCo held by CC Holdings, CC
and CCH (which constitute all of the membership interests of NewCo) (along with
the other transactions contemplated thereby, the “Contribution”) and the
management of the Company will be internalized; and

WHEREAS, CFI desires to enter into this Agreement with the Executive, effective
as of the closing of the Contribution (the date on which such closing occurs,
the “Effective Date”), pursuant to which the Executive will become employed by
CFI Operating Company, LLC or one of its subsidiaries (as applicable, the
“Operating Entity”) and will serve as the Executive Director, Chief Financial
Officer of CFI.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. EMPLOYMENT TERM. The Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
third anniversary of the Effective Date (the “Initial Term”); provided, however,
that on the third anniversary of the Effective Date and on each subsequent
anniversary thereof, the term of this Agreement shall automatically be extended
for an additional one-year period (each a “Renewal Term”) unless, not later than
180 days prior to the expiration of the Initial Term or the then-current Renewal
Term, as applicable, either party provides written notice to the other party
hereto that such extension shall not take effect (a “Non-Renewal Notice”). The
period during which the Executive is employed by the Company during the Initial
Term and any Renewal Term pursuant to this Agreement is referred to herein as
the “Employment Term”. Notwithstanding anything set forth in this Section 1 to
the contrary, the Employment Term and the Executive’s employment shall earlier
terminate immediately upon the termination of the Executive’s employment
pursuant to Section 4 hereof.



--------------------------------------------------------------------------------

2. POSITION; REPORTING AND DUTIES; LOCATION.

(a) Position and Reporting. During the Employment Term, the Executive shall
serve as the Executive Director, Chief Financial Officer of CFI. The Executive
shall report directly to the Chief Executive Officer of the Company during the
Employment Term or, if otherwise determined by the Board of Directors of CFI
(the “Board”), the Executive Chairman of CFI (the “Executive Chairman”).

(b) Duties and Responsibilities.

(i) During the Employment Term, the Executive shall devote his full business
time (excepting vacation time, holidays, sick days and periods of disability)
and attention to the performance of his duties hereunder, shall faithfully serve
the Company and shall have no other employment which is undisclosed to the
Company or which conflicts with his duties under this Agreement; provided, that,
nothing contained herein shall prohibit the Executive from (A) participating in
trade associations or industry organizations, (B) engaging in charitable, civic,
educational or political activities, (C) delivering lectures or fulfilling
speaking engagements, (D) engaging in personal investment activities and
personal real estate-related activities for himself and his family or
(E) accepting directorships or similar positions (together, the “Personal
Activities”), in each case so long as the Personal Activities do not
unreasonably interfere, individually or in the aggregate, with the performance
of the Executive’s duties to the Company under this Agreement. The Company
hereby acknowledges and approves the current activities of the Executive as set
forth on Schedule 1 hereto, each of which shall be deemed a Personal Activity.
Notwithstanding the foregoing, to the extent that the Personal Activities
include the Executive providing services to any for-profit company (excluding CC
and CFI, and any subsidiaries or portfolio companies thereof) as a member of
such company’s board of directors, only two such directorships shall be
permitted as a Personal Activity.

(ii) In serving in his capacity as the Executive Director, Chief Financial
Officer of CFI during the Employment Term, the Executive shall (A) perform such
duties and provide such services as are reasonably consistent with those
provided by the Executive to CFI in his role as its Executive Director, Chief
Financial Officer prior to the Effective Date and (B) provide such other duties
as are consistent with his role as Executive Director, Chief Financial Officer
of CFI, as reasonably requested from time to time by the Board or the Executive
Chairman.

(iii) The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.

(c) Location of Employment. The Executive’s principal place of business during
the Employment Term shall be at the Company’s office in Santa Monica,
California; provided, that, the Executive may be required to engage in travel
during the Employment Term in the performance of his duties hereunder.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $447,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect

 

2



--------------------------------------------------------------------------------

for the Company’s senior executive officers. The Board (or a committee of
directors delegated by the Board) will review the Base Salary from time to time,
but at least annually, during the Employment Term, but may not reduce the
Executive’s then-existing Base Salary without the Executive’s prior written
consent and agreement.

(b) Annual Cash Bonus.

(i) For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be given
an opportunity to earn an annual incentive cash bonus based on an evaluation by
the Board (or a committee of directors delegated by the Board) of the
Executive’s performance in respect of the applicable calendar year; provided,
that, the Board or such committee may determine prior to the beginning of any
such calendar year to instead condition the payment of all or a portion of the
cash bonus with respect to the applicable calendar year upon the achievement of
performance measures determined by the Board or such committee in consultation
with the Executive (as applicable, the “Annual Bonus”). The Executive’s target
Annual Bonus for each calendar year during the Employment Term (including the
calendar year in which the Effective Date occurs) shall be no less than
$1,300,000 (such amount, as increased from time to time, the “Target Bonus
Amount”). If the Board (or a committee of directors delegated by the Board),
establishes reasonable performance measures as provided for above, the actual
Annual Bonus amount paid to the Executive in respect of any calendar year during
the Employment Term shall be based on the achievement of the applicable
performance measures and may be less or more than the applicable Target Bonus
Amount. The Board (or a committee of directors delegated by the Board) will
review the Target Bonus Amount from time to time, but at least annually, during
the Employment Term, but may not reduce the Executive’s then-existing Target
Bonus Amount without the Executive’s prior written consent and agreement. The
Executive’s Annual Bonus for the calendar year in which the Effective Date
occurs shall not be pro-rated.

(ii) Any Annual Bonus payment that becomes payable to the Executive hereunder
will be paid to him in a cash lump sum by no later than March 15 of the calendar
year following the calendar year to which it relates (and no later than the date
on which bonuses are paid to other senior executive officers of CFI); provided,
that, except as otherwise set forth in this Agreement, the Executive is an
active employee as of, and has not given or received notice of termination of
employment as of, the date such payment would otherwise be made.

(c) Equity Incentives and Related Awards.

(i) For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be
eligible to receive equity and equity-based incentive awards (“LTIP Awards”),
with an annual target LTIP Award opportunity of no less than $1,000,000 (the
target amount in effect from time to time, the “Target LTIP Award”). The Board
(or a committee of directors delegated by the Board) will review the Target LTIP
Award (and any applicable performance measures) from time to time, but at least
annually, during the Employment Term, but may not reduce the Executive’s
then-existing Target LTIP Award without the Executive’s prior written consent
and agreement.

(ii) The Executive shall (x) continue to receive allocations in respect of
carried interests, incentive fees and other such remuneration in respect of
funds and similar vehicles, as applicable, managed by the Company that were
granted to the Executive prior to the Effective Date and (y) be eligible to be
granted new allocations in respect of carried interests,

 

3



--------------------------------------------------------------------------------

incentive fees and other such remuneration in respect of funds and similar
vehicles, as applicable, managed by the Company (collectively, “Fund
Incentives”). Allocations of all Fund Incentives shall be made as determined by
the Board (or a committee of directors delegated by the Board) in consultation
with the Executive.

(iii) The terms and conditions (including with respect to vesting) of any LTIP
Awards and Fund Incentives shall be no less favorable than the terms and
conditions of any LTIP Awards and Fund Incentives, as applicable, granted to the
executive officers of the Company during the same calendar year.

(d) Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CFI (which will include
emergency airlift (if needed) from locations outside the United States to the
United States) generally in accordance with the terms of such plans as are in
effect from time to time. The foregoing shall not be construed to limit the
ability of the Company to amend, modify or terminate any such benefit plans,
policies or programs in accordance with their terms or to cease providing such
benefit plans, policies or programs at any time and from time to time; provided,
that, subject to the last sentence of this Section 3(d), the terms and
conditions imposed on Executive’s participation in such plans, policies or
programs and any adverse amendments, terminations and modifications are at least
as favorable to Executive as those applicable to other senior executives. In
addition, the Executive shall continue to receive the other fringe benefits and
perquisites provided to the Executive by CC and its affiliates immediately prior
to the Effective Date, except that the Executive shall no longer be entitled to
receive a car allowance or reimbursement for club membership dues.

(e) Paid Time Off. During the Employment Term, the Executive shall be eligible
to participate in the paid time off policies generally applicable to CFI’s
senior executives as are in effect from time to time.

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses that the Executive incurs in connection with
his employment during the Employment Term or his employment by CC during the
90-day period prior to the Effective Date upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable policies and procedures of the Company
applicable to CFI’s senior executive officers as are in effect from time to
time. No expense payment or reimbursement under this Section 3(f) shall be
“grossed up” or increased to take into account any tax liability incurred by the
Executive as a result of such payment or reimbursement.

(g) Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CFI and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement (the “Indemnification
Agreement”).

 

4



--------------------------------------------------------------------------------

(h) Attorneys’ Fees. The Company shall promptly pay or reimburse the Executive
for reasonable attorneys’ fees incurred by the Executive in connection with the
review, negotiation, drafting and execution of this Agreement and any related
arrangements, and the employment agreements of Ronald M. Sanders and Kevin
Traenkle and any agreements related thereto, in an aggregate amount not to
exceed $50,000, subject to the Executive providing the Company with reasonable
documentation of such fees within 30 days following the Effective Date. The
Company shall reimburse the Executive for such fees within 10 business days
following Executive’s submission to the Company of the documentation evidencing
the fees.

4. TERMINATION OF EMPLOYMENT.

(a) General Provisions.

(i) Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary and vacation (determined in accordance with Company policy) through
the date of termination (paid in cash within 30 days (or such shorter period
required by applicable law) following the date of termination);
(B) reimbursement for expenses and fees incurred by the Executive prior to the
date of termination in accordance with Sections 3(f) and 3(h); (C) vested and
accrued benefits, if any, to which the Executive may be entitled under the
Company’s employee benefit plans as of the date of termination; and (D) any
additional amounts or benefits due under any applicable plan, program, agreement
or arrangement of the Company (including continuing “tail” indemnification and
directors and officers liability insurance for actions and inactions occurring
while the Executive provided services for CFI and its affiliates and continued
coverage for any actions or inactions by the Executive while providing
cooperation under this Agreement), including any such plan, program, agreement
or arrangement relating to equity or equity-based awards (the amounts and
benefits described in clauses (A) through (D) above, collectively, the “Accrued
Benefits”). The Accrued Benefits shall in all events be paid in accordance with
the Company’s payroll procedures, expense reimbursement procedures or plan
terms, as applicable.

(ii) During any notice period required under this Section 4, (A) the Executive
shall remain employed by the Company and shall continue to be bound by all the
terms of this Agreement and any other applicable duties and obligations to the
Company, (B) the Company may direct the Executive not to report to work, and
(C) the Executive shall only undertake such actions on behalf of the Company,
consistent with his position, as expressly directed by the Company.

(b) Termination for Cause or by the Executive without Good Reason.

(i) The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.

(ii) If the Executive’s employment is terminated by the Company for Cause, or by
the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.

 

5



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which termination shall become effective immediately as
of the date the Board determines to terminate the Agreement, which action must
be taken on or after the date of such conviction or plea or within 60 days
thereafter; (B) the Executive’s willful and gross misconduct in connection with
the performance of his duties to the Company (other than by reason of his
incapacity or disability), it being expressly understood that the Company’s
dissatisfaction with the Executive’s performance shall not constitute Cause; or
(C) a continuous, willful and material breach by the Executive of this Agreement
after written notice of such breach has been provided to the Executive by the
Board, provided, that, in no event shall any action or omission in subsections
(B) or (C) constitute “Cause” unless (1) the Company gives notice to the
Executive stating that the Executive will be terminated for Cause, specifying
the particulars thereof in reasonable detail and the effective date of such
termination (which shall be no less than 10 business days following the date on
which such written notice is received by the Executive) and (2) the Executive
fails or refuses to materially cure or cease such misconduct or breach within 10
business days after such written notice is given to him. For purposes of the
foregoing sentence, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company, and any act or omission by the Executive pursuant to
the authority given pursuant to a resolution duly adopted by the Board or on the
advice of counsel for the Company will be deemed made in good faith and in the
best interests of the Company.

(c) Termination by the Company without Cause or by the Executive for Good
Reason.

(i) The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four business
days following the date on which written notice to such effect is delivered to
the Executive, or (B) by the Executive for “Good Reason” (as defined and
determined below), effective as set forth in Section 4(c)(iii).

(ii) If the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason, the Company shall pay or provide to the
Executive (A) the Accrued Benefits and (B) upon the Executive’s execution of a
separation agreement containing a general release of claims substantially in the
form attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):

(A) A lump sum cash payment equal to the product of (i) two and (ii) the sum of
(1) the Base Salary in effect immediately prior to the date of termination
(without regard to any reduction that gives rise to Good Reason) and (2) (x) if
such termination occurs on or after the date on which the Annual Bonus, if any,
is paid to the Executive in respect of the second calendar year following the
calendar year in which the Effective Date occurs (the “Third Annual Bonus”), the
average Annual Bonus paid in respect of each of the three calendar years prior
to the date of termination or (y) if such termination occurs prior to the date
on which the Third Annual Bonus, if any, is paid, the Target Bonus Amount in
effect immediately prior to the date of termination (without regard to any
reduction that gives rise to Good Reason), payable on

 

6



--------------------------------------------------------------------------------

the first regularly scheduled payroll date of the Company following the Release
Effective Date and in no event later than the 60th day following the date of
termination (the actual date of payment, the “Severance Payment Date”);
provided, that, if the 60 day period referenced in Section 4(c)(ii) begins in
one calendar year and ends in a subsequent calendar year, the Severance Payment
Date will in all events occur in the second calendar year;

(B) A lump sum cash payment equal to the Annual Bonus, if any, that the
Executive would have received in respect of the calendar year prior to the
calendar year in which the termination occurs had the Executive remained an
active employee of the Company, based on the achievement of the applicable
performance measures, to the extent unpaid as of the termination date, payable
on the date such amount would have been paid had the Executive continued in
employment (the “Unpaid Bonus”);

(C) A lump-sum payment equal to the product of (1) the Target Annual Bonus in
effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”);

(D) Continuation of the Company’s contributions necessary to maintain the
Executive’s coverage for the 24 calendar months immediately following the end of
the calendar month in which the termination date occurs under the medical,
dental and vision programs in which the Executive participated immediately prior
to his termination of employment (and such coverage shall include the
Executive’s eligible dependents); provided, that, if the Company determines in
good faith that such contributions would cause adverse tax consequences to the
Company or the Executive under applicable law, the Company shall instead provide
the Executive with monthly cash payments during such 24-month period in an
amount that, after reduction for applicable taxes (assuming the Executive pays
taxes at the highest marginal rates in the applicable jurisdictions), is equal
to the amount of the Company’s monthly contributions referenced above. The
applicable period of health benefit continuation under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) shall begin on the expiration of
such 24-month period; and

(E) Full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.

(iii) For purposes of this Agreement, “Good Reason” shall mean any action by the
Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in the Executive’s title or position;
(B) requires the Executive to report to any person other than the Chief
Executive Officer or the Executive Chairman; (C) reduces the Base Salary, Target
Annual Bonus or Target LTIP Award then in effect; (D) relocates the Executive’s
principal place of employment to a location more than 25 miles from the location
in effect immediately prior to such relocation; or (E) constitutes a material
breach by the Company of this Agreement or any other material agreement between
the Executive and the Company ; provided, that, in no event shall the occurrence
of any such condition constitute Good Reason unless (1) the Executive gives
notice to the Company of the existence of the Executive’s knowledge of the
condition giving rise to Good Reason within 90 days following its initial
existence, (2) the Company fails to cure such condition within 30 days following
the date such notice is given and (3) the Executive terminates his employment
with the Company within 30 days following the expiration of such cure period.

 

7



--------------------------------------------------------------------------------

(d) Termination Due to Death or Disability.

(i) The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined and determined below) and (B) shall terminate immediately as a result of
the Executive’s death.

(ii) If the Executive’s employment is terminated by the Company as a result of
the Executive’s Disability or terminates as a result of the Executive’s death,
the Company shall provide the Executive (or his estate) with: (A) the Accrued
Benefits, (B) the Unpaid Bonus, (C) a lump sum payment equal to the Pro-Rated
Bonus with respect to the calendar year in which the termination occurs and
(D) full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.

(iii) For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.

(e) Non-Renewal of Agreement.

(i) If the Company gives a Non-Renewal Notice to the Executive, the Employment
Term and the Executive’s employment hereunder shall terminate as of the
expiration of the Initial Term or then-current Renewal Term, as applicable, and
the Company shall provide the Executive with all of the payments and benefits
set forth in Section 4(c) hereof, subject to his execution and non-revocation of
the Release by the Release Effective Date.

(ii) If the Executive gives a Non-Renewal Notice to the Company, the Employment
Term and the Executive’s employment hereunder shall terminate as of the
expiration of the Initial Term or then-current Renewal Term, as applicable, and
the Company shall provide the Executive with (A) the Accrued Benefits, (B) any
Unpaid Bonus in respect of the calendar year prior to the calendar year in which
the termination occurs and (C) the Pro-Rated Bonus in respect of the calendar
year in which the termination occurs.

(f) Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).

(g) Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive shall resign each

 

8



--------------------------------------------------------------------------------

position (if any) that the Executive then holds as an officer or director of the
Company. The Executive’s execution of this Agreement shall be deemed the grant
by the Executive to the officers of the Company of a limited power of attorney
to sign in the Executive’s name and on the Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.

(h) No Set-Off or Mitigation. The Company’s obligations to make payments under
this Agreement shall not be affected by any set-off, counterclaim, recoupment or
other claim the Company or any of its affiliates may have against the Executive.
The Executive does not need to seek other employment or take any other action to
mitigate any amounts owed to the Executive under this Agreement, and those
amounts shall not be reduced if the Executive does obtain other employment.

5. RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive
Covenant Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date hereof. The Restrictive
Covenant Agreement shall become effective as of the Effective Date and shall
continue in effect at all applicable times following the Effective Date in
accordance with the terms and conditions thereof.

6. SECTION 280G.

(a) Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or benefits to be received by
the Executive that are subject to Section 280G of the Code shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but such reduction shall occur if and only to the extent that the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes, and employment, Social Security
and Medicare taxes on such reduced Total Payments), is greater than or equal to
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which the Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 6(a), the above tax amounts shall be determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied (or is likely to apply) to the Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to the Executive in the relevant tax year(s) in which any of the
Total Payments is expected to be made. If the Accounting Firm determines that
the Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then the Executive shall retain all of the Total
Payments.

 

9



--------------------------------------------------------------------------------

(b) Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

(c) Certain Determinations. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax: (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code will be taken into account; (ii) no
portion of the Total Payments will be taken into account which, in the opinion
of tax counsel (“Tax Counsel”) reasonably acceptable to the Executive and
selected by the Accounting Firm, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The Executive and the Company shall
furnish such documentation and documents as may be necessary for the Accounting
Firm to perform the requisite calculations and analysis under this Section 6
(and shall cooperate to the extent necessary for any of the determinations in
this Section 6(c) to be made), and the Accounting Firm shall provide a written
report of its determinations hereunder, including detailed supporting
calculations. If the Accounting Firm determines that aggregate Total Payments
should be reduced as described above, it shall promptly notify the Executive and
the Company to that effect. In the absence of manifest error, all determinations
by the Accounting Firm under this Section 6 shall be binding on the Executive
and the Company and shall be made as soon as reasonably practicable and in no
event later than 15 days following the later of the Executive’s date of
termination of employment or the date of the transaction which causes the
application of Section 280G of the Code. The Company shall bear all costs, fees
and expenses of the Accounting Firm and any legal counsel retained by the
Accounting Firm.

(d) Additional Payments. If the Executive receives reduced payments and benefits
by reason of this Section 6 and it is established pursuant to a determination of
a court of competent

 

10



--------------------------------------------------------------------------------

jurisdiction which is not subject to review or as to which the time to appeal
has expired, or pursuant to an Internal Revenue Service proceeding, that the
Executive could have received a greater amount without resulting in any Excise
Tax, then the Company shall thereafter pay the Executive the aggregate
additional amount which could have been paid without resulting in any Excise Tax
as soon as reasonably practicable following such determination.

7. ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. This Agreement may not be assigned by CFI and CFI will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

8. PERMITTED TRANSFERS. CFI acknowledges and agrees that any transfer by CC
Holdings or CCH of OP Common Units (as defined in the Contribution Agreement) to
Executive in compliance with the applicable Lock-Up Agreements (as defined in
the Contribution Agreement) will be deemed to constitute a transfer that is
“expressly authorized” under a Non-Managing Ancillary Agreement and shall
constitute a “Permitted Transfer” for purposes of the OP LLC Agreement (as
defined in the Contribution Agreement).

9. MISCELLANEOUS PROVISIONS.

(a) No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

(c) Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CFI and any of its
subsidiaries or affiliates; provided, that, this Agreement shall not alter,
amend or supersede (i) any Fund Incentives issued to Executive by CC in
connection with his prior employment, (ii) any interest the Executive or any of
his affiliates may have in any general partner of any fund or related entity
managed by the Company, (iii) any rights the Executive may have under the
Contribution Agreement, (iv) the Ancillary Documents (as defined in the
Contribution Agreement), (v) the Indemnification Agreement referenced in
Section 3(g) of this Agreement to which the Executive or any of his affiliates
is a party or beneficiary and (vi) any equity grant made by CFI to the Executive
prior to the Effective Date. All promises, representations, collateral
agreements and understandings not expressly incorporated in this Agreement are
hereby superseded by this Agreement.

 

 

11



--------------------------------------------------------------------------------

(d) Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to the Company: Colony Financial, Inc. 2450 Broadway, 6th Floor Santa Monica,
CA 90404 Attention: Chief Executive Officer If to the Executive: to the last
address of the Executive in the Company’s records specifically identified for
notices under this Agreement With a copy to: Willkie Farr & Gallagher LLP 787
Seventh Avenue New York, NY 10019 Attention: Michael A. Katz and Adam Turteltaub

or to such other address as is provided by a party to the other from time to
time.

(e) Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.

(f) Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by the Executive and CFI.
No waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Contribution
Agreement.

(g) Further Assurances. The parties hereto will from time to time after the date
hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.

(h) Severability. If any term of provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

 

 

12



--------------------------------------------------------------------------------

(i) Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Santa Monica, California, before a panel
of three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

(ii) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii) The arbitrators shall apply California law;

(iv) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(iv) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

(v) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vi) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

(j) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of
Section 409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have

 

13



--------------------------------------------------------------------------------

terminated employment with the Company for purposes of any payments under this
Agreement which are subject to Section 409A of the Code until the Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. Each amount to be paid
or benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement or any
other arrangement between the Executive and the Company during the six-month
period immediately following the Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following the Executive’s separation from service (or, if earlier, the
Executive’s date of death). To the extent required to avoid an accelerated or
additional tax under Section 409A of the Code, amounts reimbursable to the
Executive under this Agreement shall be paid to the Executive on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in kind benefits provided
to the Executive) during one year may not affect amounts reimbursable or
provided in any subsequent year. CFI makes no representation that any or all of
the payments described in this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. For purposes of this Section 8(j),
Section 409A of the Code shall include all regulations and guidance promulgated
thereunder.

(k) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(l) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(m) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

(n) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.

(o) Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the

 

14



--------------------------------------------------------------------------------

Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within 30 days) following its receipt of an invoice for such costs. In the event
the Executive is required to cooperate for more than 8 hours in any 12-month
period, the Executive shall be paid an hourly consulting fee in an amount
mutually agreed between the Company and Executive at the time.

(p) Effectiveness. This Agreement and the transactions contemplated herein shall
be conditioned upon the closing of the transactions contemplated by the
Contribution Agreement. In the event that the Contribution Agreement terminates
prior to the closing of the transactions contemplated thereby, this Agreement
shall terminate automatically without any further action by any party and shall
be void ab initio. If the Contribution Agreement is amended or modified prior to
the Effective Date in a manner that has the effect of reducing the Consideration
(as defined in the Contribution Agreement) payable to CCH under the Contribution
Agreement, the Executive will have the option of terminating this Agreement
during the two business days following such time as CFI notifies the Executive
of the amendment or modification (which notice may be given either before or
after the date of such amendment or modification). The option to terminate this
Agreement must be exercised by the Executive by written notice to CFI within
such two (2) business day period, after which time the option to terminate will
expire.

[remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:

/s/ Mark Hedstrom

Name: Mark Hedstrom Title: Vice President EXECUTIVE

/s/ Darren J. Tangen

Darren J. Tangen

[Signature Page to Darren J. Tangen Employment Agreement]



--------------------------------------------------------------------------------

Schedule 1

Current Activities

None.



--------------------------------------------------------------------------------

Exhibit A

Form of Release

Darren J. Tangen (“Executive”), a former employee of Colony Financial, Inc.
(“CFI” and together with its subsidiaries, the “Employer”), hereby enters into
and agrees to be bound by this General Waiver and Release of Claims (the
“Release”). Executive acknowledges that he is required to execute this Release
in order to be eligible for certain post-termination benefits (the
“Post-Termination Benefits”) as set forth in Section [4(c)(ii)] / [4(e)(i)] of
his Employment Agreement with CFI, dated March 16, 2015 (the “Employment
Agreement”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings specified in the Employment Agreement.

1. SEPARATION DATE. Executive acknowledges and agrees that his separation from
Employer was effective as of             , 20XX ( the “Separation Date”).

2. WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.

3. EXECUTIVE’S GENERAL RELEASE OF CLAIMS.

(a) Waiver and Release. Pursuant to Section [4(c)(ii)] / [4(e)(i)] of the
Employment Agreement, and in consideration of the Post-Termination Benefits to
be provided to Executive as outlined in the Employment Agreement and this
Release as set forth herein, Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and each of its and their
respective officers, directors, shareholders, members, managers, employees,
agents, servants, accountants, attorneys, heirs, beneficiaries, successors and
assigns (together with the Employer Group, the “Employer Released Parties”),
from any and all claims, demands, causes of actions, fees, damages, liabilities
and expenses (including attorneys’ fees) of any kind whatsoever, whether known
or unknown, that Executive has ever had or might have against the Employer
Released Parties that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that

 

A-1



--------------------------------------------------------------------------------

if the Equal Employment Opportunity Commission or any other administrative
agency brings any charge or complaint on his behalf or for his benefit, this
Release bars Executive from receiving, and Executive hereby waives any right to,
any monetary or other individual relief related to such a charge or complaint.
This Release, however, excludes (i) any claims made under state workers’
compensation or unemployment laws, and/or any claims that cannot be waived by
law, (ii) claims with respect to the breach of any covenant (including any
payments under the Employment Agreement) to be performed by Employer after the
date of this Release, (iii) any rights to indemnification or contribution or
directors’ and officers’ liability insurance under the Employment Agreement,
Indemnification Agreement, any operative documents of the Company or any
applicable law, (iv) any claims as a holder of Company equity awards under the
Company’s equity incentive plans or as a holder of Fund Incentives; and (v) any
claims for vested benefits under any employee benefit plan (excluding any
severance plan and including claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985) or any claims that may arise after the date
Executive signs the Release.

(b) Waiver of Unknown Claims; Section 1542. Executive intends to fully waive and
release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:

Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.

Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.

(c) Acknowledgement of ADEA Waiver. Without in any way limiting the scope of the
foregoing general release of claims, Executive acknowledges that he is waiving
and releasing any rights he may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) and that such waiver and release is knowing and
voluntary. This waiver and release does not govern any rights or claims that
might arise under the ADEA after the date this Release is signed by Executive.
Executive acknowledges that: (i) the consideration given for this Release is in
addition to anything of value to which Executive otherwise would be entitled to
receive; (ii) he has been advised in writing to consult with an attorney of his
choice prior to signing this Release;

 

A-2



--------------------------------------------------------------------------------

(iii) he has been provided a full and ample opportunity to review this Release,
including a period of at least twenty-one (21) days within which to consider it
(which will not be lengthened by any revisions or modifications); (iv) he has
read and fully understands this Release and has had the opportunity to discuss
it with an attorney of his choice; (v) to the extent that Executive takes less
than twenty-one (21) days to consider this Release prior to execution, he
acknowledges that he had sufficient time to consider this Release with counsel
and that he expressly, voluntarily and knowingly waives any additional time; and
(vi) Executive is aware of his right to revoke this Release at any time within
the seven (7)-day period following the date on which he executes this Release.
Executive further understands that he shall relinquish any right he has to
Post-Termination Benefits described in the Employment Agreement if he exercises
his right to revoke this Release. Notice of revocation must be made in writing
and must be received by [Name, Title], no later than 5:00 p.m. Pacific Time on
the seventh (7th) calendar day immediately after the day on which Executive
executes this Release.

4. NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not filed,
initiated or caused to be filed or initiated any claim, charge, suit, complaint,
grievance, action or cause of action against Employer or any of the other
Employer Released Parties.

5. NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made no
assignment of any right or interest in any claim which he may have against any
of the Employer Released Parties.

6. ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.

[remainder of page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

By his signature, Darren J. Tangen hereby knowingly and voluntarily executes
this Release as of the date indicated below.

 

 

Darren J. Tangen Dated:

 

[Signature page to Darren J. Tangen Release]



--------------------------------------------------------------------------------

Exhibit B

Form of Restrictive Covenant Agreement

Attached hereto.



--------------------------------------------------------------------------------

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of March 16,
2015, and effective as of the Effective Date (as defined below), is made by and
between Colony Financial, Inc., a Maryland corporation (“CFI”), and Darren J.
Tangen (“Tangen”). CFI, together with its Subsidiaries (which, following the
Effective Date, shall include NewCo (as defined below) and its subsidiaries) is
hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company. Any capitalized term that is used but not otherwise defined in this
Agreement shall have the meaning set forth in the Contribution Agreement (as
defined below).

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contribute to the OP and the OP will acquire from CC
Holdings, CC and CCH the membership interests in NewCo held by CC Holdings, CC
and CCH (which constitute all of the membership interests of NewCo) (along with
the other transactions contemplated thereby, the “Contribution”) and the
management of the Company will be internalized;

WHEREAS, effective as of the closing of the Contribution (the date on which such
closing occurs, the “Effective Date”), Tangen will become employed by the
Company and will serve as the Executive Director, Chief Financial Officer of CFI
in accordance with terms of the Employment Agreement by and between CFI and
Tangen, dated as of the date hereof (the “Employment Agreement”);

WHEREAS, Tangen (i) has been actively involved in the management of the business
of CC and has thereby acquired significant experience, skill, and confidential
and proprietary information relating to the business and operation of CC and
(ii) in the course of his participation in the business of CC, has also
developed on behalf of CC significant goodwill that is now a significant part of
the value of CC;

WHEREAS, the Company desires to protect its investment in the assets, businesses
and goodwill of CC to be acquired as part of the Contribution and, accordingly,
as a material condition to its willingness to enter into the Contribution
Agreement and consummate the Contribution, has required that Tangen agree to
limit certain activities by Tangen (as contemplated hereby) that would compete
with or otherwise harm such assets, businesses or goodwill;

WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill, Tangen
is willing to agree to enter into this Agreement and abide by such restrictions;
and



--------------------------------------------------------------------------------

WHEREAS, the parties intend this Agreement to be in compliance with California
Business and Professions Code Section 16601 (“BPC Section 16601”) to the extent
that it is applicable, and further intend for it to be fully enforceable under
any applicable Law.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. For purposes of this Agreement, the following terms have the
respective meanings set forth below:

(a) “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b) “Company Materials” means all Materials that Tangen makes or conceives, or
has made or conceived, solely or jointly, during the period of Tangen’s
retention by or employment with the Company, whether or not patentable or
registerable under copyright, trademark or similar statutes, which (i) are
related to the current or demonstrably (by expenditure of material resources or
material time spent by senior management) anticipated business or activities of
the Company (which includes any fund managed by the Company during or prior to
the period of Tangen’s retention by or employment with the Company); and
(ii) are otherwise developed by Tangen through the use of the Company’s
confidential information, equipment, software, or other facilities or resources
at a time during which Tangen has been a consultant, or employee (temporary or
otherwise) of the Company. Notwithstanding the foregoing, Company Materials
shall not include any Materials conceived or made, solely or jointly, by Tangen
in connection with the performance of Permitted Activities.

(c) “Confidential Information” means information that is not generally known to
the public and that is or was used, developed or obtained by Tangen (in his
capacity as a member or employee of CC); provided, however, Confidential
Information will not include any information that is generally available to the
public or within the industry prior to the date Tangen proposes to disclose or
use such information. For the avoidance of doubt, “Confidential Information”
does not include (x) information concerning non-proprietary business or
investment practices, methods or relationships customarily employed or entered
into by comparable business enterprises, (y) the identity of investors and their
investment practices, methods and relationships, financing sources or capital
market intermediaries and (z) information that is used, developed or obtained by
Tangen exclusively in connection with the performance of Permitted Activities.

(d) “Inventions” means any inventions, improvements, developments, ideas or
discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i)

 

2



--------------------------------------------------------------------------------

relates at the time of conception or reduction to practice to: (A) the business,
projects or products of the Company, or to the utilization thereof; or (B) the
actual or demonstrably anticipated research or development of the Company;
(ii) results from any work performed directly or indirectly by Tangen for the
Company; or (iii) results, at least in part, from Tangen’s use of the Company’s
time, equipment, supplies, facilities or trade secret information; provided,
however, that Inventions shall not include (x) any Invention which qualifies
fully under the provisions of California Labor Code Section 2870 (a copy of
which is attached as Exhibit 1), including any idea or invention which is
developed entirely on Tangen’s own time without using the Company’s equipment,
supplies, facilities or trade secret information, and which is not related to
the business (either actual or demonstrably anticipated), and which does not
result from work performed for the Company and (y) inventions, improvements,
developments, ideas or discoveries conceived or reduced to practice by Tangen
exclusively in connection with the performance of Permitted Activities.

(e) “Materials” means all articles, reports, documents, memoranda, notes, other
works of authorship, data, databases, discoveries, designs, developments, ideas,
creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).

(f) “Permitted Activities” means each of the activities described in Section 2
hereof.

(g) “Person” means any individual, company, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(h) “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Tangen’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is by the Company without Cause, by Tangen for Good
Reason or as a result of the Company giving a Non-Renewal Notice to Tangen (in
each case, such capitalized term used herein as defined in the Employment
Agreement).

(i) “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland and the United States, (ii) any state in the United
States and/or other country listed in clause (i) and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.

2. Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Tangen from:

(a) engaging in the Personal Activities (as defined in the Employment
Agreement);

(b) owning, directly or indirectly, solely as an investment, securities of any
such Person which are traded on any national securities exchange or NASDAQ if
Tangen (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

 

3



--------------------------------------------------------------------------------

(c) managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;

(d) taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., Miramax
Films, LH-COL Participants, LLC or any other Affiliate of CC that is organized
to acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or
any other Affiliate of CC that holds an investment in Adaptive Studios) or
(y) follow-on investments to the investments described in clause (x) that are
not real estate-related or the sourcing of investments for the investments
described in clause (x) that are not real-estate related or (z) investments made
to refinance or restructure the investments described in clauses (x) and
(y) that are not real estate-related;

(e) making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(f) making any passive investment (or group of related passive investments) of
less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments; or

(g) making investments in private companies that are (x) not engaged in the real
estate or hospitality industries, (y) do not predominantly make investments in
real estate-related debt and equity instruments and (z) do not make investments
similar to those made by CFI and the OP equal to the lesser of (A) 5% of the
outstanding equity securities of such private company and (B) $30 million per
company or group of affiliated companies operating as part of one business.

3. Non-Competition. Tangen shall not, during the Restricted Period, directly or
indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through the Company and its Affiliates); (ii) render any
services as an employee, officer, director or consultant to any Person (other
than the Company) engaged in the Business; or (iii) make an investment in a
Person engaged in the Business as a partner, shareholder, principal, member or
other owner of equity interests (or securities convertible into or exercisable
for, equity interests); provided, however, nothing contained in this Agreement
shall restrict Tangen from (x) engaging in any activity that he determines in
good faith is in furtherance of the interests of the Company in the performance
of his duties for the Company and/or (y) engaging in any Permitted Activity. In
addition, nothing herein shall prohibit Tangen from providing services to an
entity engaged in the Business if Tangen’s services are solely limited to a
unit, division, or subsidiary of such entity which does not engage in the
Business and Tangen does not provide services directly or indirectly to, or with
respect to, the Business.

4. Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Tangen shall not during the
Restricted Period, without

 

4



--------------------------------------------------------------------------------

CFI’s prior written consent, (i) directly or indirectly, on his own behalf or
for any other Person, knowingly solicit or induce any officer, director,
employee or independent contractor who is a natural person that provides
consulting or advisory services with respect to sourcing or consummating
financings or investments of the Company (A) to terminate his or her
relationship with the Company, or (B) hire any such individual whom Tangen knows
left the employment of the Company during the previous 12 months or
(ii) directly or indirectly, on his own behalf or for any other Person, solicit
or induce any investors to terminate (or diminish in any material respect) his,
her or its relationship with the Company. For the avoidance of doubt,
identification or doing business with or co-investing with any limited partners,
investors, financing sources or capital markets intermediaries with regard to
activity that is not prohibited by Section 3 above shall not be deemed to be a
breach of this Section 4 or otherwise. Tangen shall not be in violation of this
Section 4 by reason of providing a personal reference for any officer, director
or employee of the Company or soliciting individuals for employment through a
general advertisement not targeted specifically to officers, directors or
employees of the Company.

5. Confidential Information. At all times on and following the Effective Date,
Tangen shall not disclose or use for his benefit or the benefit of others,
except in connection with the business and affairs of the Company or any of its
affiliates, any Confidential Information except to the extent that (i) such
disclosure or use is related to, necessary, appropriate or desirable in
connection with Tangen’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Tangen and the Company or any of its
affiliates or otherwise in connection with any action by Tangen to enforce his
rights or defend his actions under this Agreement, the Contribution Agreement,
the Employment Agreement or any other agreement with the Company or any of its
affiliates. Nothing contained herein shall preclude Tangen from disclosing
Confidential Information to his immediate family and personal legal and
financial advisor(s), provided that Tangen informs such family member(s) and/or
advisor(s) that the information is confidential in nature and receives
reasonable assurances that the family member(s) and/or advisor(s) shall not
disclose such information except as required by Law or by any Authority with
apparent jurisdiction over such Person. Nothing in this Agreement shall be
construed to prevent Tangen from complying with applicable Law, or disclosing
information pursuant to the valid order of a court of competent jurisdiction or
an authorized government agency, provided that such compliance does not in
Tangen’s reasonable judgment exceed the extent of disclosure required by such
Law. Tangen shall, to the extent legally permitted, promptly provide written
notice of any such order to an authorized officer of the Company after receiving
such order and reasonably cooperate (at the Company’s expense) with any efforts
of the Company to seek a protective order or other measure to protect the
confidentiality of such information.

6. Mutual Non-Disparagement.

(a) At all times on and following the Effective Date, Tangen shall refrain from
making any disparaging statements about the Company or any of its present or (to
the extent such Persons serve in such capacity during Tangen’s employment with
the Company) future officers, directors, and, in their capacity as such,
employees to any third Persons, including, without limitation, to any press or
other media, except (i) to the extent required by Law or legal process, by any
Authority with apparent jurisdiction or applicable securities considerations,
(ii) related to any good faith litigation or similar proceeding between Tangen
and the Company or any of such officers or directors or otherwise in connection
with any good faith litigation or similar proceeding or other efforts by Tangen
to enforce his rights or defend his actions under

 

5



--------------------------------------------------------------------------------

this Agreement, the Contribution Agreement, the Employment Agreement or any
other agreement with the Company or any of such officers or directors or
(iii) for the making of any critical remarks about any such Person in connection
with any analyses made or opinions expressed in the ordinary course of his
duties to the Company during his employment therewith.

(b) At all times on and following the Effective Date, the senior executive
officers of the Company shall not make, or cause to be made by the Company, any
disparaging or negative statements about Tangen to any third Persons, including,
without limitation, to any press or other media, except (i) to the extent
required by Law or legal process, by any Authority with apparent jurisdiction or
applicable securities considerations, (ii) related to any good faith litigation
or similar proceeding between Tangen and the Company or otherwise in connection
with any good faith litigation or similar proceeding by Tangen to enforce his
rights or defend his actions under this Agreement, the Contribution Agreement,
the Employment Agreement or any other agreement with the Company or (iii) for
the making of any critical remarks about Tangen in connection with any analyses
made or opinions expressed in the ordinary course of their respective duties to
the Company during their employment therewith.

7. Intellectual Property.

(a) Tangen agrees that all Company Materials shall be deemed “work made for
hire” by the Company as the “author” and owner to the extent permitted by United
States copyright Law. To the extent (if any) that some or all of the Company
Materials do not constitute “work made for hire,” Tangen hereby irrevocably
assigns to the Company for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, all right, title and interest in
and to such Company Materials (including without limitation any and all
copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Tangen, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Tangen’s employment or retention, by the Company.

(b) Tangen further agrees that he will execute and deliver to CFI any and all
further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Tangen shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).

8. Injunctive Relief; Other Remedies. The parties agree that the remedy at Law
for any breach of this Agreement is and will be inadequate, and in the event of
a breach or threatened breach by Tangen of the provisions of Sections 3, 4, 5,
6, or 7 of this Agreement, the Company shall be entitled to seek an injunction
restraining Tangen from the conduct which would constitute a breach of this
Agreement. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other remedies available to it or them for such breach
or threatened breach, including, without limitation, specific performance and/or
the recovery of damages from Tangen.

 

6



--------------------------------------------------------------------------------

9. Reasonableness and Enforceability of Covenants.

(a) The recitals to this Agreement are incorporated herein by this reference.
The parties acknowledge and agree with such recitals, and further agree that the
value of the consideration paid by the Company in connection with the
Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.

(b) The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed, including, but
not limited to, Tangen’s material economic interest in the Contribution, and
Tangen’s position of confidence and trust as a stockholder of CFI.

(c) Tangen acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements contained herein (collectively, the “Restrictive Covenants”) are an
essential part of this Agreement and the contemplated Contribution; (iii) the
contemplated Contribution is designed and intended to qualify as a sale (or
other disposition) by Tangen within the meaning of BPC Section 16601; and
(iv) the covenants contained in this Agreement are intended to be and would be
enforceable under BPC Section 16601. Tangen and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Agreement.

(d) Tangen agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.

10. Acknowledgements. Tangen acknowledges that (i) his work for the Company will
continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Tangen
contained in this Agreement are essential to the business and goodwill of the
Company; and (iii) CFI would not have entered into the Contribution Agreement or
the Employment Agreement but for the covenants and agreements set forth herein.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

 

7



--------------------------------------------------------------------------------

12. Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to the Company: Colony Financial, Inc. 2450 Broadway, 6th Floor Santa Monica,
CA 90404 Attention: Chief Executive Officer If to Tangen: to the last address of
Tangen in the Company’s records specifically identified for notices under this
Agreement With a copy to: Willkie Farr & Gallagher LLP 787 Seventh Avenue New
York, NY 10019 Attention: Michael A. Katz and Adam Turteltaub

or to such other address as is provided by a party to the other from time to
time.

13. Survival. The representations, warranties and covenants of Tangen and the
Company contained in this Agreement will survive any termination of Tangen’s
employment with the Company through the end of the Restricted Period.

14. Amendment; Waiver. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by Tangen and CFI. No waiver by either party
hereto at any time of any breach by the other party hereto of compliance with
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

15. Severability. Tangen acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographic and temporal scope
and in all other respects. If any term or provision of this Agreement is
determined to be invalid or unenforceable in a final court or arbitration
proceeding, (A) the remaining terms and provisions hereof shall be unimpaired
and (B) to the extent permitted by applicable Law, the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

16. Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in New York, New York before a panel of three neutral arbitrators,
each of whom shall be selected jointly by the parties, or, if the parties cannot
agree on the selection of the arbitrators, as selected by the American
Arbitration Association. The commercial arbitration rules of the American
Arbitration Association (the “AAA Rules”) shall govern any arbitration between
the parties, except that the following provisions are included in the parties’
agreement to arbitrate and override any contrary provisions in the AAA Rules:

(a) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

 

8



--------------------------------------------------------------------------------

(b) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(c) The arbitrators shall apply California law;

(d) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(e) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

(f) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(g) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

17. Effectiveness. This Agreement and the transactions contemplated herein shall
be conditioned upon the closing of the transactions contemplated by the
Contribution Agreement. In the event that the Contribution Agreement terminates
prior to the closing of the transactions contemplated thereby, this Agreement
shall terminate automatically without any further action by any party and shall
be void ab initio. If the Contribution Agreement is amended or modified prior to
the Effective Date in a manner that has the effect of reducing the Consideration
(as defined in the Contribution Agreement) payable to CCH under the Contribution
Agreement, Tangen will have the option of terminating this Agreement during the
two business days following such time as CFI notifies Tangen of the amendment or
modification (which notice may be given either before or after the date of such
amendment or modification). The option to terminate this Agreement must be
exercised by Tangen by written notice to CFI within such two (2) business day
period, after which time the option to terminate will expire.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:

/s/ Mark Hedstrom

Name: Mark Hedstrom Title: Vice President EXECUTIVE

/s/ Darren J. Tangen

Darren J. Tangen

[Signature Page to Darren J. Tangen Restrictive Covenant Agreement]

 

10



--------------------------------------------------------------------------------

Exhibit 1

California Labor Code Section 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

11